         Case 1:21-cv-00280-RC Document 13 Filed 02/12/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



XIAOMI CORPORATION, et al.,

                              Plaintiffs,

                       v.                                       Case No. 1:21-cv-00280-RC

DEPARTMENT OF DEFENSE, et al.,

                              Defendants.



  UNOPPOSED SCHEDULING MOTION FOR ENTRY OF BRIEFING SCHEDULE
            FOR MOTION FOR PRELIMINARY INJUNCTION

      This lawsuit challenges the Trump Administration’s unlawful designation on January 14,

2021, of Plaintiff Xiaomi Corporation (“Xiaomi”) as a “Communist Chinese military company”

(“CCMC”) subject to Executive Order 13959. As a result of that erroneous designation, U.S.

persons—including the individual Plaintiffs in this case—will no longer be able to purchase

publicly traded Xiaomi securities as of March 15, 2021, and must divest their existing holdings

by January 14, 2022.

      The Restrictions are scheduled to enter into effect on March 15, 2021, and once they do

so, they will cause immediate and irreparable harm to Xiaomi, a global consumer electronics

company that, as the evidence will show, is neither owned nor controlled by, or otherwise

affiliated with, the Chinese government or military. Among other harms, the Restrictions will

cut off the company’s ability to raise money from U.S. capital markets, interfere with its

business relationships and ability to conduct and expand its business, and permanently damage

its reputation and goodwill among business partners and consumers, both in the United States

and around the world. The Restrictions will also prohibit the individual Plaintiffs from
         Case 1:21-cv-00280-RC Document 13 Filed 02/12/21 Page 2 of 4




purchasing additional Xiaomi securities after March 15, 2021, and will force them to divest

their existing holdings of Xiaomi securities by January 14, 2022. In light of this imminent and

irreparable harm, Plaintiffs will be seeking a preliminary injunction to enjoin the Restrictions

from taking effect pending the resolution of this case.

      Immediately upon filing their complaint on January 29, 2021, Plaintiffs provided copies

of their filing to government counsel and offered to meet and confer to try to reach agreement

on a schedule for briefing Plaintiffs’ preliminary injunction motion. Plaintiffs requested that the

government advise when it would be able to produce the administrative record, given the

Court’s strong preference to brief preliminary injunction motions in APA cases on the basis of a

complete administrative record. See, e.g., Collagenex Phrmaceuticals, Inc. v. Thompson, 2003

WL 21697344, at *1 (D.D.C. July 22, 2003). On February 10, 2021, however, government

counsel informed Plaintiffs that Defendants were still compiling the administrative record and

could not say when Defendants would be able to produce it.

      In light of the government’s inability to provide a timeframe for the production of the

administrative record, and with the March 15 effective date of the Restrictions approaching,

Plaintiffs must proceed with filing their preliminary injunction motion to allow sufficient time

for the orderly briefing of the motion and to afford the Court an opportunity to rule in advance

of March 15. Accordingly, Plaintiffs respectfully request that the Court enter the following

briefing schedule for Plaintiffs’ preliminary injunction motion and Defendants have informed

Plaintiffs that they do not oppose this schedule:

           a. Wednesday, February 17, 2021: Plaintiffs shall file their Motion for a

               Preliminary Injunction;




                                                2
         Case 1:21-cv-00280-RC Document 13 Filed 02/12/21 Page 3 of 4




           b. Friday, February 26, 2021: Defendants shall file any Opposition to Plaintiffs’

               Motion for a Preliminary Injunction;

           c. Friday, March 5, 2021: Plaintiffs shall file any Reply in Support of their

               Motion for a Preliminary Injunction.

           d. Oral argument to be held at the convenience of the Court the week of March 8,

               2021.



      Accordingly, Plaintiffs, with consent of Defendants, respectfully request the Court enter

an Order adopting the proposed schedule for Plaintiffs’ forthcoming Motion for a Preliminary

Injunction. A proposed order is attached.



DATED: February 12, 2021                     Respectfully submitted,

                                              /s/ John E. Hall_______________

                                             John E. Hall (D.C. Bar. No. 415364)
                                             Beth S. Brinkmann (D.C. Bar. No. 477771)
                                             Alexander A. Berengaut (D.C. Bar. No. 989222)
                                             Megan A. Crowley (D.C. Bar. No. 1049027)
                                             COVINGTON & BURLING LLP
                                             One CityCenter
                                             850 Tenth Street, NW
                                             Washington, DC 20001
                                             Telephone: +1 (202) 662-6000
                                             Facsimile: + 1 (202) 778-6000
                                             Email: jhall@cov.com
                                                     bbrinkmann@cov.com
                                                     aberengaut@cov.com
                                                     mcrowley@cov.com

                                             Attorneys for Plaintiffs




                                               3
          Case 1:21-cv-00280-RC Document 13 Filed 02/12/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, a copy of the foregoing Unopposed

Scheduling Motion for Entry of Briefing Schedule for Motion for Preliminary Injunction was

filed with the United States District Court for the District of Columbia by electronic filing and

served on all counsel of record via the Court’s electronic filing system.



                                                /s/ John E. Hall     .

                                               John E. Hall (D.C. Bar. No. 415364)
                                               COVINGTON & BURLING LLP
                                               One CityCenter
                                               850 Tenth Street, NW
                                               Washington, DC 20001
                                               Telephone: +1 (202) 662-6000
                                               Facsimile: + 1 (202) 778-6000
                                               Email: jhall@cov.com




                                                 4
